Citation Nr: 1719517	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-13 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1978.  Afterwards, he was a member of the Alabama Army National Guard (ALANG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for acquired mental disorders and for a kidney and a respiratory disorder, respectively. 

In November 2013, the Veteran testified at a Board hearing via video conference before the undersigned.  A copy of the transcript of the hearing is associated with the claims file.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2014 for additional development.

While the case was on remand, in a November 2016 rating decision, the AOJ granted entitlement to service connection for PTSD with schizoaffective disorder and assigned a total rating, effective in March 2008.  There is no indication in the claims file that the Veteran has appealed the effective date.  Hence, the issue of service connection for mental disorders is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

FINDINGS OF FACT

1.  The preponderance of the evidence shows that a current kidney disorder, to include unspecified chronic kidney disease, did not have onset in active service and is not otherwise causally connected to active service.

2.  The preponderance of the evidence shows that a current respiratory disorder did not have onset in active service and is not otherwise causally connected to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2016).

2.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2008 and September 2011 rating decisions, via letters dated in April 2008, February 2011, and June 2011, VA provided the Veteran with time- and content-compliant VCAA notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  As the Veteran's attorney noted at the hearing, the Veteran was not afforded a VA examination in conjunction with his claims.  This issue was addressed in the remand, as the Board directed that all treatment records extant be obtained and a medical nexus review of the claims file.  The Veteran's service treatment records (STRs), VA records, to include the Compensation and Pension examination reports, and non-VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

In sum, there is no evidence of any VA prejudicial error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Renal disease is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

At the hearing, the Veteran testified that he was exposed to asbestos while at Ft. Lee, Virginia; that he thought that he had chronic obstructive respiratory disease (COPD); and, that he has never smoked.  He also testified that he was exposed to petroleum fumes in his MOS, he had problems breathing, and that he had passed out.  He testified that the onset of his kidney problems was in 2008, and that he believed that the kidney problems were linked to his in-service asbestos and chemical exposure.

Service personnel records (SPRs) reflect that the Veteran had MOS's of infantry, traffic coordinator, and Petroleum, Oil, and Lubricants (POL).  He testified that he was issued a respirator for his work, but an instructor took half of it from him.  There are no indications in the SPRs, however, that the Veteran ever progressed beyond his technical training and actually worked in POL, as he requested disenrollment due to claimed disinterest in finishing his enlistment.  (01/14/2011 Military Personnel Records, pp. 20-21)  The personnel records reflect that the Veteran was not interested in POL and had no desired to complete the applicable course.  Neither is there any indication that he was issued a respirator or other protective equipment, or that he was monitored because he worked in areas where he may have been exposed to asbestos or other hazards.  There are no entries in the service records that reflect complaints of or treatment for kidney or breathing problems.  A September 1978 Report of Medical History for a physical examination for TDP reflects that the Veteran indicated a negative medical history, and the Report of Medical Examination for TDP reflects that all areas were assessed as normal, and albumin was negative.  The Veteran joined the ALANG in 1981.  
On his October 1981 Report of Medical History, he indicated a negative medical history; and, the October 1981 Report of Medical Examination For ALANG reflects that all areas were assessed as normal, and albumin was negative.  (07/17/2015 STR-Medical, pp. 3, 36, 59)

In light of the above, the Board finds that the preponderance of the evidence is against a finding that renal disease manifested to at least a compensable degree either in active service or within one year of separation from active service in 1978.  38 C.F.R. §§ 3.307(a), 3.309(a).

Private medical records note assessments of acute kidney disease and chronic kidney disease, unspecified.  The various in-patient assessments, however, reflect that the treating physicians opined that the chronic kidney disease was likely due to hypertensive renal disease (nephrosclerosis).  Those records note that the Veteran was frequently non-compliant with his hypertension medication.  (06/26/2014 Medical Treatment Non-Government Facility, p. 3; 08/22/2011 Non-Government, 2nd entry, p. 80; 11/29/ 2016 VVA CAPRI, 2nd entry, p. 29)

As concerns the Veteran's assertion that his kidney disease is due to asbestos exposure, the VA examiner who reviewed the claims file opined that there is no support in the medical literature for a linkage between kidney disease and asbestos exposure or exposure to fuel fumes (10/13/2016 C&P Exam).  The examiner provided several references in support of this conclusion.  The Board finds that this lends weight to the conclusion reached.  Further, as noted earlier, other than the Veteran's assertion, there is no evidence in the contemporaneous service records reflecting that he in fact was exposed to asbestos during his active service.  In light of the state of the evidence, the Board finds his lay assertion unreliable and gives it no weight.  

As for his personal opinion that there is a linkage, areas where a lay person may opine on etiology must be determined on a case-by-case basis.  See Jandreau, 
492 F. 3d 1372.  The Board finds that opining on the etiology of kidney disease requires medical training.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has any medical training as the kidney are part of the complex genitourinary system.  Hence, his personal opinion is not probative on the issue.

The Board acknowledges the attorney's brief, wherein the related medical records are noted.  As noted earlier, none of the related records contain a notation that the kidney disorder is related to active service.  Therefore, although the first requirement for service connection is met, a currently diagnosed kidney disorder, the preponderance of the evidence shows that there is no causal connection, or nexus, between the diagnosed kidney disorder and active service.  Hence, the Board is constrained to also deny the claim on a direct basis.  38 C.F.R. § 3.303.

At the hearing, the Veteran asserted that he passed out while at Ft. Lee, purportedly due to exposure to fumes.  There are no entries in the STRs related to breathing problems.  As noted, the Veteran's lungs were assessed as normal in September 1978 and in October 1981 when he joined the ALANG.  Private medical records in the claims file note the Veteran's June 2012 report that he passed out while donating blood.  He reported one earlier episode at age 18 of unknown etiology.  The Veteran reported further that he was not certain if he had taken his prescribed medication once or twice, and that he had not slept much.  The noted initial impression was that the complained-of syncope might be related to rhabdomyolysis versus an extra dosage of blood pressure medicine.  The final impression was that the Veteran had a vasovagal episode most likely related to fatigue, a lack of fluids, and donating blood.  (04/16/2013 Medical Treatment-Non-Government Facility, p. 6)  VA outpatient records do not list COPD among the Veteran's problem areas 
(see 10/04/2016 Medical Treatment-Government Facility, p. 10).  Other records note unspecified sleep apnea, and that the Veteran failed to report for a sleep study.  (11/29/2016 VVA CAPRI, 1st entry, p. 169)

The Board acknowledges the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Even assuming that the entry of unspecified sleep apnea meets the requirement of a currently diagnosed respiratory disorder, the evidence of record notes no potential connection with active service.  As discussed earlier, the private medical records reflect that the cause of the Veteran's passing out had no connection with a respiratory disorder.  Hence, the Board finds that the preponderance of the evidence is against a causal connection between any respiratory disorder and active service.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for a kidney disorder, to include as due to exposure to asbestos, is denied.

Service connection for a respiratory disorder, claimed as breathing problems, to include as due to exposure to asbestos, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


